


110 HRES 946 IH: Recognizing the Canandaigua Veterans

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 946
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Kuhl of New York
			 (for himself and Mr. Arcuri) submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Recognizing the Canandaigua Veterans
		  Affairs Medical Center on its 75th anniversary.
	
	
		Whereas the Federal Board of Hospitalization selected
			 Canandaigua, New York, as the site for a Veterans Administration Hospital in
			 1929;
		Whereas the Canandaigua Veterans Affairs Medical Center
			 (VAMC) officially opened on February 6, 1933, with the arrival
			 by train of 202 patients from Northport, New York, and 22 from Lyons, New
			 Jersey;
		Whereas the Canandaigua VAMC has introduced significant
			 advances in the psychiatric treatment of hospitalized veterans since 1933,
			 including the introduction of insulin treatment;
		Whereas the Canandaigua VAMC became affiliated with the
			 University of Rochester Medical School following World War II, thereby
			 fostering increased community involvement within the hospital;
		Whereas the Canandaigua VAMC introduced the open hospital
			 concept during the 1950s, providing patients with increased freedom and greater
			 responsibility for their own care and rehabilitation;
		Whereas the Canandaigua VAMC became a member of the
			 Veterans Integrated Service Network during the 1990s, shifting to an outpatient
			 model of care with refined and specialized facilities;
		Whereas the Canandaigua VAMC was designated a Mental
			 Health Center of Excellence in 2005, advancing research for mental health
			 issues affecting many veterans;
		Whereas the Canandaigua VAMC opened a National Suicide
			 Prevention Hot Line in 2007, to provide continuous national assistance for
			 veterans from mental health professionals at Canandaigua;
		Whereas the Canandaigua VAMC employs 755 Full Time
			 Equivalent Employees, who have honorably and wholeheartedly devoted themselves
			 to serving our nation’s bravest heroes; and
		Whereas the Canandaigua VAMC continues to offer a full
			 continuum of services to our Nation’s veterans: Now, therefore, be it
		
	
		That the United States House of
			 Representatives recognizes the Canandaigua Veterans Affairs Medical Center for
			 75 years of outstanding, dedicated service to our Nation’s veterans, who have
			 put their lives on the line and served their country with honor.
		
